 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF YEXAS
AMARILLO DIVISION FEB 2 | 20

 

 

 

 

 

 

 

UNITED STATES OF AMERICA § Bd DISTRICT COURT
Plaintiff, Deputy

v. 2:18-CR-99-Z-BR

OSFALDO MEJIA
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 6, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Osfaldo Mejia filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Osfaldo Mejia was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Osfaldo Mejia; and ADJUDGES Defendant
Osfaldo Mejia guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1 (A)(viil).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Hy

MATTAEW J. KACSMARYK
UNJLED STATES DISTRICT JUDGE

SO ORDERED, February 21, 2020.
